Citation Nr: 0811511	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and a generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 2 to November 
30, 1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which had found that the veteran had not submitted sufficient 
new and material evidence to reopen the claim for service 
connection for a nervous condition that had been previously 
denied in April 1972.

In January 1972, the veteran had filed a claim for service 
connection for a nervous condition, which he stated had begun 
after suffering a nervous breakdown in service.  A VA 
examination conducted in March 1972 diagnosed a personality 
disorder.  This claim was denied by a rating action issued in 
April 1972.  He was informed of this denial that same month; 
he did not appeal it and it thus became final.  In March 
2004, he sought to reopen his claim; accompanying his claim 
were private treatment records that diagnosed anxiety, 
depression, and PTSD.  As a general rule, section 7104(b) 
provides that "when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  
Under such circumstances, and in the absence of clear and 
unmistakable error, a veteran must submit new and material 
evidence to support any claim for service connection that 
rests upon the same factual basis as an earlier claim that 
has been denied.  Based on the legislative history of 
38 U.S.C.A. § 7104(b), the United States Court of Appeals for 
the Federal Circuit (the Court), held that the "factual 
basis" of a claim for service connection is the veteran's 
disease or injury, rather then the symptoms of that disease 
or injury.  In addition, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of section 7104(b), claims that are based 
upon distinctly and properly diagnosed diseases or injuries 
must be considered separate and distinct claims.  A claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury. 
Rather, the two claims must be considered independently 
because they rest on distinct factual bases.  See Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008); Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the instant case, 
the veteran's claim was previously denied because he had only 
been diagnosed with a personality disorder, which could not 
be service-connected.  However, the records submitted since 
this denial reflect diagnoses of anxiety, depression, and 
PTSD.  Because, these two claims involve two distinctly 
different diagnoses, they rest on different, distinct factual 
bases and must be considered independently.  Id.  Thus, a de 
novo review, without regard to finality, is warranted, and 
the issue is as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence of record shows that the veteran was 
seen for complaints of nervousness in service.  His military 
occupational specialty was cook.  He stated that he had 
become very nervous and had been afraid that he would "cut 
his fingers off."  He was discharged after it was determined 
that he was unfit for further military duty based upon his 
immaturity and passivity.  He was diagnosed with a passive-
aggressive personality disorder, severe.  A VA examination 
performed in March 1972 also diagnosed a personality 
disorder.  At the time of this examination, he had stated 
that he had had a nervous condition that he related to a 
nervous breakdown that he had suffered in Vietnam.  

After service, the veteran sought treatment in 2001 for 
complaints of depression.  These records included a diagnosis 
of severe dysthymic disorder.  Additional treatment records 
developed between 2004 and 2007 contained diagnoses of 
depression, anxiety, and PTSD.  In March 2004, his private 
physician stated that the veteran was being treated for 
anxiety and depression, with symptoms of panic attacks, 
social phobia, and recurring nightmares of Vietnam.

In June 2004, the veteran had submitted a stressor statement 
in which he referred to verbal and physical abuse by his 
sergeant during Basic training.  He stated that this had made 
him very nervous.  He noted that he did not understand why 
this man had hated him so much.  He also referred to be 
subjected to rocket attacks during service at Da Nang Air 
Force Base in Vietnam.  He said that these attacks had been 
very frightening.  He also noted that, when he was being 
returned to the States, he had been hospitalized in Japan 
during some type of sniper attack or air raid.  This had also 
been very stressful to him.  The Board notes, however, that 
there is no indication in the record that the veteran had 
ever served abroad during his 9 month tour of duty (the DD-
214 notes no such foreign service).

His parents submitted a statement in January 2005 that the 
veteran's behavior had changed significantly after his return 
from service.  They noted that he was depressed and nervous, 
and that these symptoms had persisted since his release from 
service.  

Because of the symptoms noted in service, the diagnoses made 
after service, and the statement of the veteran's parents 
that noted persistent symptomatology from separation to the 
present, the Board finds that an examination in this case 
would be appropriate.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that he has a 
psychiatric disability that is related to 
or had its onset during service.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
examiner should diagnose all psychiatric 
disabilities found to be present, and 
opine whether it is at least as likely as 
not that any psychiatric disability found 
to be present had its onset in, or is 
related to service, and in particular, to 
the documented in-service complaints and 
treatment for psychiatric problems.  In 
doing so, the examiner must acknowledge 
and discuss the veteran's report of a 
continuity of symptomatology since service 
and the in-service notations.  The 
rationale for any opinion expressed should 
be provided in a legible report.  

2.  After the above development has been 
completed, the RO must readjudicate the 
veteran's claim for connection for an 
acquired psychiatric disorder, to include 
depression, anxiety, and PTSD.  If the 
claim remains denied, the veteran and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

